PER CURIAM.
This cause having been orally argued before the court, the briefs and record on appeal having been read and given full consideration, and appellant having failed to demonstrate reversible error, the judgment of the lower court hereby appealed is affirmed. On the issue of damages, see Freeman v. Bandlow, (Fla.App.1962), 143 So.2d 547; Shaw v. Puleo, (Fla.1964) 159 So.2d 641. As to the applicability of the collateral source rule to the facts of this case, see McElwain v. Capotosto, (1954) 332 Mass. 1, 122 N.E.2d 901; Perry v. Public Service Coordinated Transport, (1948) 136 N.J.L. 398, 56 A.2d 617.
JOHNSON, C. J., and WIGGINTON and RAWLS, JJ., concur.